Citation Nr: 9930811	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-43 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for a 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1973.

This appeal arises from a February 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran currently is shown to manifest level II 
hearing in his right ear, and level II hearing in his left 
ear.

2.  By a May 1998 letter to the veteran, the RO requested he 
submit any evidence that would show an adverse effect on his 
employability by his service-connected bilateral hearing 
loss; no response from the veteran has been received.


CONCLUSION OF LAW

The schedular and extraschedular criteria for a compensable 
rating for bilateral high frequency hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.83, 3.321(b)(1), 3.385, 4.1, 4.3, 4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran has contended, in 
statements of record, that his service-connected bilateral 
hearing loss has prevented him from obtaining employment, and 
the veteran's claim was remanded to the RO in April 1998 for 
consideration of an extraschedular rating, under 38 C.F.R. 
§ 3.321(b)(1).  In a May 1998 letter to the veteran, the RO 
requested he submit any evidence that would show an adverse 
effect on his employability, due to his service-connected 
bilateral hearing loss. No response from the veteran was 
received, and the case has been returned to the Board for 
disposition.

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran is found to have presented a claim which 
are not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body, to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the criteria 
provided by regulations for rating that disability. Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Evidence of record indicates the veteran failed to report for 
a scheduled June 1991 VA audiological examination.

A September 1991 VA audiological evaluation report indicates 
that, during two audiological evaluations in that month the 
veteran exhibited inconsistent responses during testing, and 
that, during the latter evaluation, he became visibly upset 
and refused further testing.  The examiner indicated the 
testing was incomplete and not adequate for rating purposes.

An October 1992 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
70
80
LEFT
20
25
55
60
75

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 56 decibels for the right ear and 54 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  The summary of the test results 
indicated a mild to severe sloping sensorineural hearing loss 
in the right ear and a moderate to severe sensorineural 
hearing loss above 1000 Hertz in the left ear.  The examiner 
indicated that otherwise, the left ear hearing was within 
normal limits.  The examiner also indicated that acoustic 
immittance indicated reduced middle-ear mobility with normal 
middle-ear pressure.  Acoustic reflexes were noted to be 
consistent with pure tone findings and a cochlear (part of 
the internal ear) site of lesion.

During a May 1995 VA audiological examination the veteran 
reported having being exposed to a recent explosion on a 
commuter train which had caused tinnitus and hearing loss.  A 
report of that examination indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
80
LEFT
30
35
60
70
80

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 58 decibels for the right ear and 61 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  The summary of the test results 
indicated a moderate to severe sensorineural hearing loss 
above 1500 Hertz, and a mild sensorineural hearing loss at 
1500 Hertz and below, in the right ear, and a moderate to 
severe sensorineural hearing loss above 1000 Hertz, and a 
mild sensorineural hearing loss at 1000 Hertz and below, in 
the left ear.  The examiner indicated that peak compensated 
static acoustic susceptance values were below normal limits 
in both ears at 226 Hertz; middle ear pressure was normal; 
dynamic acoustic susceptance patterns were normal; acoustic 
reflex thresholds were obtained at reduced sensation level; 
and transient otoacoustic emissions were consistent with pure 
tone findings and cochlear site of lesion, bilateral.  The 
examiner indicated that hearing thresholds did not change 
significantly from the 1992 examination.

A July 1995 VA audiological examination report contains the 
examiner's notations that the veteran was well known to the 
Westside VA Medical Center (VAMC) Audiology Department, where 
he had numerous hearing aid issues and replacements of lost 
hearing aids, and had been given assistive listening devices,  
such as an amplified telephone and an infrared transmitter.  
The examiner indicated the veteran had requested duplication 
of those services. While the examiner indicated that reliable 
pure tone thresholds could not be obtained during testing, 
speech audiometry was noted to reveal speech recognition 
ability of 92 percent in the right ear and of 90 percent in 
the left ear.  The examiner indicated that the veteran was 
not consistent such that speech reception thresholds were 
better than admitted pure tone thresholds, that is, the 
thresholds did not agree well with the speech reception 
thresholds or the lower frequency reflex response, and word 
recognition was better than expected for the admitted hearing 
levels.  The examiner indicated the veteran's examination 
results were better during the May 1995 examination than they 
were during the current examination, and recommended a repeat 
examination with a Stinger test for malingering.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To rate the degree of disability from 
hearing loss, the revised rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1999).  

In the case at hand, the audiometry findings at the May 1995 
VA examination, which will be considered because they are the 
most recent and shoe the most severe hearing loss, applied to 
Table VI of 38 C.F.R. § 4.85, result in a numeric designation 
of level II for the right ear and level II for the left ear.  
Applying those numeric designations to Table VII results in a 
noncompensable (0 percent) rating, under Diagnostic Code 
6100, for the veteran's bilateral high frequency hearing 
loss.  38 C.F.R. §4.85, Table VI, VII, Diagnostic Code 6100.  
Accordingly, the Board concludes that a compensable schedular 
rating for the veteran's bilateral high frequency hearing 
loss is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As noted above, the veteran's case was remanded by the Board 
in April 1998 for consideration of an extraschedular rating, 
under the provisions of 38 C.F.R. § 3.321(b)(1).  No response 
to the RO's May 1998 letter to the veteran has been received. 
The Board has therefore considered the issue of whether the 
veteran's service-connected disability, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular evaluation is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, as no evidence, other than the 
veteran's statements, has been presented tending to show any 
effect of his hearing loss on employment. Factors such as a 
marked interference with employment or frequent periods of 
hospitalization, due solely to service-connected hearing loss 
disability, which would render impractical the application of 
the regular schedular standards have not been demonstrated, 
and, therefore, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes the veteran's representative's request, in 
the September 1999 Informal Hearing Presentation, that the 
veteran's claim be remanded to the RO for consideration under 
recently revised regulations concerning evaluation of hearing 
loss. By regulatory amendment effective June 10, 1999, 
changes were made to the schedular criteria for evaluating 
ear disabilities, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 
61 Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Notes to the amendments, 
however, indicate that the revisions of the sections 
addressing the ear and other sense organs are part of the 
overall revision of the rating schedule based on medical 
advances, etc., rather than representing liberalizing 
interpretations of regulations. The revisions would not 
affect the rating of the veteran's bilateral hearing loss, as 
they are an attempt to assure more equitable evaluations in 
the cases of a small number of veterans with unusual patterns 
of hearing impairment, which does not include the appellant 
in the instant case.  See 61 Fed. Reg., supra.  In 
particular, there is no evidence of record the veteran has a 
language problem, inconsistent speech discrimination scores, 
etc., or that the provisions of 38 C.F.R. § 4.86 are 
applicable to his case.  See 38 C.F.R. § 4.85.  Thus, a 
remand for RO consideration of the veteran's increased rating 
claim under the revised regulations is not warranted.


ORDER

An increased (compensable) rating for a bilateral high 
frequency hearing loss is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

